        Case 3:17-cv-00101-RDM Document 524 Filed 08/18/20 Page 1 of 4




                      THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                              )
 Consumer Financial Protection Bureau,        )
                                              )
                       Plaintiff,             )   Civil Action No. 3:CV-17-00101
                                              )   (Hon. Robert D. Mariani)
        v.                                    )
                                              )   ORAL ARGUMENT REQUESTED
 Navient Corporation, et al.,                 )
                                              )
                       Defendants.            )
                                              )


         DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S RESPONSE TO
         DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS

       Defendants Navient Solutions, LLC, Navient Corporation, and Pioneer Credit Recovery,

Inc. (together, “Defendants”), by and through undersigned counsel, hereby move to strike the

CFPB’s Response To Defendants’ Statement Of Undisputed Material Facts in its entirety.

Alternatively, Defendants move to strike the CFPB’s responses to the following paragraphs and

to deem Defendants’ corresponding statements admitted: ¶¶ 1, 6–12, 15–24, 26–29, 31–37, 39,

41–46, 48–54, 59–62, 65, 69–71, 73, 75–77, 79, 81–83, 85–89, 96, 98, 102–10, 114, 116–24,

126–29, 132–35, 140–41, 144–46, 148–49, 151, 153–57, 160–66, 169–77, 180, 182–83, 185–90,

192, 195–97, 199–202, 204–12, 216–33, 237–38, 243–44, 248–49, 258, 260, 262–67, 282, 285,

287–88, 293–94, 296, 299, 301–03, 305, 313–15, 318, 349–50, 354–56, 366, 391. In support of

this motion, Defendants submit the attached Memorandum of Law and accompanying exhibits.

Defendants would be amenable to the Special Master hearing this motion.

       For the reasons stated in the Memorandum of Law, Defendants respectfully submit that

the CFPB’s Response violates the Federal Rules of Civil Procedures, the Local Rules, and this

Court’s Orders, and should be struck.
       Case 3:17-cv-00101-RDM Document 524 Filed 08/18/20 Page 2 of 4




Dated: August 18, 2020             Respectfully submitted,


                                   /s/ Jonathan E. Paikin
                                   Jonathan E. Paikin (DC 466445) (pro hac vice)
                                   Daniel P. Kearney (DC 977148) (pro hac vice)
                                   Karin Dryhurst (DC 1034290) (pro hac vice)
                                   Wilmer Cutler Pickering
                                     Hale and Dorr LLP
                                   1875 Pennsylvania Avenue, NW
                                   Washington, DC 20006
                                   jonathan.paikin@wilmerhale.com
                                   daniel.kearney@wilmerhale.com
                                   karin.dryhurst@wilmerhale.com
                                   Tel: 202-663-6000
                                   Fax: 202-663-6363


                                   Daniel T. Brier (PA 52348)
                                   Myers Brier & Kelly, LLP
                                   425 Spruce Street, Suite 200
                                   Scranton, PA 18503
                                   dbrier@mbklaw.com
                                   Tel: 570-342-6100
                                   Fax: 570-342-6147


                                   Counsel for Navient Corporation, Navient
                                   Solutions, LLC, and Pioneer Credit Recovery,
                                   Inc.




                                      2
        Case 3:17-cv-00101-RDM Document 524 Filed 08/18/20 Page 3 of 4




                         CERTIFICATE OF NON-CONCURRENCE

       I hereby certify that I sought concurrence from Plaintiff’s counsel, Nicholas K. Jabbour,

in relation to this Motion. Plaintiff’s counsel has not concurred in this motion.



                                              /s/ Karin Dryhurst
                                              Karin Dryhurst (DC 1034290) (pro hac vice)
                                              Wilmer Cutler Pickering
                                                Hale and Dorr LLP
                                              1875 Pennsylvania Avenue, NW
                                              Washington, DC 20006
                                              karin.dryhurst@wilmerhale.com
                                              Tel: 202-663-6000
                                              Fax: 202-663-6363
        Case 3:17-cv-00101-RDM Document 524 Filed 08/18/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 18, 2020, I filed the foregoing document with the Clerk of

Court using the CM/ECF system, which will send notification of such filing to all counsel of

record who are deemed to have consented to electronic service.



                                            /s/ Karin Dryhurst
                                            Karin Dryhurst (DC 1034290) (pro hac vice)
                                            Wilmer Cutler Pickering
                                              Hale and Dorr LLP
                                            1875 Pennsylvania Avenue, NW
                                            Washington, DC 20006
                                            karin.dryhurst@wilmerhale.com
                                            Tel: 202-663-6000
                                            Fax: 202-663-6363
